Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 and November 23, 2021 have been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 are pending. Applicant’s amendment has overcome rejections under 35 USC 103 over Fuwa (US20100034983).

Response to Arguments
Applicant’s arguments, see arguments regarding bolts 41 of Fuwa (US20100034983), in the paragraph extending between pages 5 and 6 of applicant’s reply filed November 23, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1 and 2 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.

Claim 1 recites a method for producing a three-dimensional molded object, wherein a base plate is fixed to a mounting plate at one or more fixing points, laminating sintered layers (at least more than one) to form a sintered body of the three- dimensional molded object, and planarizing an upper surface of the sintered body to form a processed surface after the molding step is completed. Claim 1 restricts the points at which the base plate is fixed by reciting “the base plate is fixed to the mounting plate only at one or more fixing points; and a position of all of the one or more fixing points is determined so that r2/r1 < 0.70, with r1 being a length from a center of gravity of the base plate to an end of the base plate that is farthest from the center of gravity in plan view, r2 being a radius of a circle that surrounds the one or more fixing points and has the center of gravity as a center point”. The restrictions on the fixing points in claim 1 require that all fixing points which fix the base plate to the mounting plate are within the claimed radius of the center of gravity of the base plate relative to a radius (r1) defined by the geometry of the plate, thereby excluding processes which fix a base plate to a mounting plate at or near an edge of the base plate. 
While Fuwa (US20100034983), which was previously relied upon to reject claim 1, does shows fixing a base plate to amounting plate at positions near the center of the plate (bolts 42a Figs. 4A-4E), the same embodiments of Fuwa which secure a base plate to a mounting plate also secure the same plates to a molding table with bolts 41b (Figs. 4D-4E). The bolts 41b are clearly closer to the edges than the center and would necessarily fix the base plate to the mounting plate to some extent.
JP5535121B2, cited in the IDS dated March 1, 2019, and its published application JP2012224906A cited in the IDS dated August 20, 2019 deliberately fix a base plate at the edges of the base plate (Figs. 2-3).

Abe (US20190091923), relied upon for prior art rejections in previous office actions, does not specify the relative portions of the base plate which are fixed, and drawings appear to show fixing the base closer to edge than to the center of the base plate. The disclosure in Abe is not sufficient to render obvious fixing only within the radii permitted by present claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736